*455ORDER
The Disciplinary Review Board on November 7, 1997, having filed with the Court its decision concluding that F. CRAIG LAROCCA of YENTNOR, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 1.7(b) (representing a client when that representation may be affected by responsibilities to another client or others) and RPC 1.8(a) (entering into a business transaction with a client), and good cause appearing;
It is ORDERED that F. CRAIG LAROCCA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.